NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 15 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PETRA HENG,                                     No. 17-16726

                Plaintiff-Appellant,            D.C. No. 3:16-cv-04136-EMC

 v.
                                                MEMORANDUM*
METROPOLITAN LIFE INSURANCE
COMPANY,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward M. Chen, District Judge, Presiding

                           Submitted October 11, 2018**

Before:      TROTT, SILVERMAN, and TALLMAN, Circuit Judges.

      Petra Heng appeals pro se from the district court’s summary judgment in her

action under the Employee Retirement Income Security Act of 1974 (“ERISA”) for

accidental death and dismemberment (“AD&D”) benefits. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Tremain v. Bell Indus., Inc., 196


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 970, 975 (9th Cir. 1999). We affirm.

      The district court properly granted summary judgment because Heng failed

to raise a genuine dispute of material fact as to whether defendant incorrectly

denied AD&D benefits. See Abatie v. Alta Health & Life Ins. Co., 458 F.3d 955,

962-63 (9th Cir. 2006) (en banc) (on de novo review, the district court “simply

proceeds to evaluate whether the plan administrator correctly or incorrectly denied

benefits;” this court reviews de novo the district court’s application of the standard

of review to decisions by fiduciaries in ERISA cases, and for clear error the

underlying findings of fact). As appellant conceded in district court in response to

Met Life’s motion for summary judgment, her husband Thomas was “no longer co-

employed by Tri Net after June 30, 2012.” Accordingly, the contract on which

appellant relies no longer covered her husband, either on July 1, 2012 or July 25,

2012 when he was discovered deceased. The conversion option rights in the

contract, which were never exercised, unambiguously related only to life insurance

coverage, not to AD&D.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       17-16726